      Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ERIK GARCIA,                                )
                                            )
                     Plaintiff,             )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No.
LEAGUE CITY RETAIL LLC,                     )
                                            )
                     Defendant.             )

                                      COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and

files this, his Complaint against Defendant, LEAGUE CITY RETAIL LLC, pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

                                                1
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 2 of 14



       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights,

monitoring, determining and ensuring whether places of public accommodation are in

compliance with the ADA. His motivation to return to a location, in part, stems from a

desire to utilize ADA litigation to make Plaintiff’s community more accessible for

Plaintiff and others; and pledges to do whatever is necessary to create the requisite

standing to confer jurisdiction upon this Court so an injunction can be issued correcting

the numerous ADA violations on this property, including returning to the Property as

soon as it is accessible (“Advocacy Purposes”).

       7.     Defendant, LEAGUE CITY RETAIL LLC (hereinafter “LEAGUE CITY

RETAIL LLC”), is a Texas limited liability corporation that transacts business in the

State of Texas and within this judicial district.

       8.     LEAGUE CITY RETAIL LLC may be properly served with process via its

registered agent for service, to wit:   John Allison, Registered Agent, 1308 Merriewood

Drive, Friendswood, TX 77546.




                                               2
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 3 of 14



                              FACTUAL ALLEGATIONS

       9.     On or about April 24, 2018, Plaintiff was a customer at “Cambo Donuts” a

business located at 2121 West Main Street, League City, TX 77573, referenced herein as

“Cambo Donuts”.

       10.    As Plaintiff is routinely in the vicinity of the Property (and he loves

donuts), Plaintiff again visited Cambo Donuts and the Property as a customer and for

advocacy purposes on February 2, 2019, and purchased food. After being exposed twice

to the barriers to access presently at the Property, Plaintiff shall not visit the Property

again until it is made compliant with the ADA.

       11.    LEAGUE CITY RETAIL LLC is the owner or co-owner of the real

property and improvements that Cambo Donuts is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       12.    Plaintiff lives 7 miles from Cambo Donuts and the Property.

       13.    Plaintiff’s access to the business(es) located at 2121 West Main Street,

League City, TX      77573, Galveston County Property Appraiser’s account number

R137599 (“the Property”), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in

the future unless and until Defendant is compelled to remove the physical barriers to

access and correct the ADA violations that exist at Cambo Donuts and the Property,

including those set forth in this Complaint.

       14.    Plaintiff has visited Cambo Donuts and the Property at least twice before as

                                               3
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 4 of 14



a customer and advocate for the disabled. Plaintiff intends on revisiting Cambo Donuts

and the Property within six months or sooner, as soon as the barriers to access detailed in

this Complaint are removed and Cambo Donuts and the Property are made accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when

Cambo Donuts and the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       15.    Plaintiff intends to revisit Cambo Donuts and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to

access and engage in a futile gesture of visiting the public accommodation known to

Plaintiff to have numerous and continuing barriers to access.

       16.    Plaintiff travelled to Cambo Donuts and the Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at Cambo

Donuts and the Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a

result of the illegal barriers to access present at Cambo Donuts and the Property.

                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

       17.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.    Congress found, among other things, that:

       (i)    some 43,000,000 Americans have one or more physical or mental
              disabilities, and this number is increasing as the population as a

                                             4
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 5 of 14



               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in

                                              5
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 6 of 14



              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       21.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       22.    Cambo Donuts is a public accommodations and service establishment.

       23.    The Property is a public accommodation and service establishment.

       24.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.    Cambo Donuts must be, but is not, in compliance with the ADA and

ADAAG.

       27.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       28.    Plaintiff has attempted to, and has to the extent possible, accessed Cambo

Donuts and the Property in his capacity as a customer of Cambo Donuts and the Property


                                            6
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 7 of 14



as well as an independent advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at Cambo Donuts and the Property that preclude and/or limit

his access to Cambo Donuts and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.    Plaintiff intends to visit Cambo Donuts and the Property again in the very

near future as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at Cambo Donuts and the Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at Cambo Donuts and the Property that preclude and/or limit

his access to Cambo Donuts and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       30.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of Cambo Donuts and the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       31.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

                                             7
     Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 8 of 14



exist at Cambo Donuts and the Property, including those specifically set forth herein, and

make Cambo Donuts and the Property accessible to and usable by Plaintiff and other

persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed, or was made aware of prior

to the filing of this Complaint, that precluded and/or limited Plaintiff’s access to Cambo

Donuts and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Cambo Donuts and the Property

include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Accessible parking space has a downward slope in excess of 1:48 in

               violation of section 502.4 of the 2010 ADAAG standards and is not

               level. This violation made it dangerous and difficult for Plaintiff to

               exit and enter their vehicle while parked at the Property.

       (ii)    The accessible parking space does not have a properly marked

               access aisle in violation of section 502.3.3 of the 2010 ADAAG

               standards. This violation made it dangerous and difficult for Plaintiff

               to access the accessible entrances of the Property.

       (iii)   The Property lacks a van accessible disabled parking space in

               violation of section 208.2.4 of the 2010 ADAAG standards and the

               disabled parking space does not have the required “van accessible

               designation in violation of section 502.6 of the 2010 ADAAG

                                              8
Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 9 of 14



          standards. This violation made it difficult for Plaintiff to locate an

          accessible parking space.

 (iv)     Due to a gap due to broken concrete in the accessible route leading

          to the accessible ramp, there is an excessive vertical rise along the

          accessible route or path in violation of section 303.2 of the 2010

          ADAAG standards. This violation made it dangerous and difficult

          for Plaintiff to access public features of the Property.

 (v)      Due to broken concrete that has not been properly maintained, there

          is an excessive vertical rise at the top and bottom of the accessible

          ramp in violation of Section 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff

          to access public features of the Property.

 (vi)     The accessible ramp servicing the Property lacks finished edges or

          edge protection and/or is otherwise in violation of section 405.9 of

          the 2010 ADAAG standards. This violation made it difficult for

          Plaintiff to access the units of the Property.

 (vii)    The base of the accessible ramp is a turning space and this turning

          spaces lacks a clear and level 36 inch wide accessible route in

          violation of sections 304.2 and 304.3 of the 2010 ADAAG

          standards.    This violation made it difficult and dangerous for

          Plaintiff to access the businesses at this Property.

 (viii)   The accessible parking space is missing a proper identification sign

                                          9
Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 10 of 14



         in violation of section 502.6 of the 2010 ADAAG standards. This

         violation made it difficult for Plaintiff to locate an accessible parking

         space.

 (ix)    There is a doorway threshold at the Property with a vertical rise in excess

         of ½ (one half) inch and does not contain a bevel with a maximum slope

         of 1:2 in violation of section 404.2.5 of the 2010 ADAAG standards. This

         violation made it dangerous and difficult for Plaintiff to access the

         Facility.

 (x)     There are sales and services counters at Cambo Donuts lacking any

         portion of the counter that has a maximum height of 36 (thirty-six)

         inches from the finished floor in violation of section 904.4 of the

         2010 ADAAG standards, all portions of the sales and service counter

         exceed 36 (thirty-six) inches in height from the finished floor. This

         violation made it difficult for Plaintiff to properly transact business

         at the Property.

 (xi)    The interior of Cambo Donuts has walking surfaces leading to the

         restroom lacking a 36 (thirty-six) inch clear width, due to a policy of

         placing items in the accessible route, in violation of section 403.5.1

         of the 2010 ADAAG standards. This violation made it difficult for

         Plaintiff to properly utilize public features at the Property.

 (xii)   Cambo Donuts lacks an accessible route connecting all accessible

         elements and features inside Cambo Donuts in violation of section 206.2.4



                                           10
Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 11 of 14



        of the 2010 ADAAG standards. This violation is due to a policy of storing

        items in the accessible route to the restroom blocking an individual in a

        wheelchair from accessing the restroom. This violation made it difficult

        for Plaintiff to access public features of the Property.

 (xiii) The Property lacks an accessible route from the sidewalk to the

        accessible entrance in violation of section 206.2.1 of the 2010

        ADAAG standards. This violation made it difficult for Plaintiff to

        access the units of the Property.

 (xiv) There is not at least 5% (five percent) of the dining surfaces

        provided for consumption of food or drink that comply with section

        902.2 of the 2010 ADAAG standards, requiring appropriate knee

        and toe clearance complying with section 306 of the 2010 ADAAG

        standards, positioned for a forward approach, in violation of section

        226.1 of the 2010 ADAAG standards.

 (xv)   Defendants fail to adhere to a policy, practice and procedure to

        ensure that all facilities are readily accessible to and usable by

        disabled individuals.

  (b)   RESTROOMS AT CAMBO DONUTS

 (i)    The lavatories and/or sinks in the restrooms have exposed pipes and

        surfaces and are not insulated or configured to protect against contact in

        violation of Section 606.5 of the 2010 ADAAG standards. This made it

        difficult for Plaintiff to safely utilize the restroom facilities.


                                          11
    Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 12 of 14



       (ii)     The mirror in the bathrooms exceeds the maximum height permitted by

                Section 603.3 of the 2010 ADAAG standards. This violation made it

                difficult for the Plaintiff to properly utilize public features of the restroom.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Cambo Donuts and

the Property.

       34.      Plaintiff requires an inspection of Cambo Donuts and the Property in order

to determine all of the discriminatory conditions present at Cambo Donuts and the

Property in violation of the ADA.

       35.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       36.      All of the violations alleged herein are readily achievable to modify to

bring Cambo Donuts and the Property into compliance with the ADA.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at Cambo Donuts and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       38.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at Cambo Donuts and the Property is readily achievable

because Defendant has the financial resources to make the necessary modifications.

       39.      Upon information and good faith belief, Cambo Donuts and the Property

                                                12
    Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 13 of 14



have been altered since 2010.

          40.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          41.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at Cambo Donuts and the Property, including those alleged

herein.

          42.   Plaintiff’s requested relief serves the public interest.

          43.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          44.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          45.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify Cambo Donuts and the Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)   That the Court find Defendant, LEAGUE CITY RETAIL LLC, in violation

                of the ADA and ADAAG;

          (b)   That the Court issue a permanent injunction enjoining Defendant from

                continuing their discriminatory practices;

                                                13
Case 4:19-cv-00438 Document 1 Filed on 02/08/19 in TXSD Page 14 of 14



 (c)   That the Court issue an Order requiring Defendant to (i) remove the

       physical barriers to access and (ii) alter the subject Cambo Donuts and the

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

       expenses and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light

       of the circumstances.

                                   Dated: February 8, 2019

                                   Respectfully submitted,

                                   /s/ Douglas S. Schapiro
                                   Douglas S. Schapiro, Esq.
                                   Attorney-in-Charge for Plaintiff
                                   Southern District of Texas ID No. 3182479
                                   The Schapiro Law Group, P.L
                                   7301-A W. Palmetto Park Rd., #100A
                                   Boca Raton, FL 33433
                                   Tel: (561) 807-7388
                                   Email: schapiro@schapirolawgroup.com




                                     14
